Per Curiam.
This is a plain case of equitable conversion. By the execution of the articles, the vendor became a trustee of the title, and the vendee became a trustee of the purchase money, so that the beneficial ownership of each was transmuted. This elementary principle is sufficient for the determination of every case of the sort. Had the contract not been executed, the trusts would not have taken effect, and the interests under them being inchoate, would not have been perfected; but the conversion which was consummated by the conveyance executed by the administrators, related back to the date of the articles, and the vendor’s interest is to be treated as having been personal *379estate from that time. Why, then, should not his widow have her third of itf Because, it is said, she had dower in the land at her husband’s death, and ought not to have her dower, and the price of it. But she released the dower to complete the purchaser’s title. Indeed, had she not done so, as is shown by Leinweaver v. Stoever, she might have had both, if the purchaser had agreed to take the land encumbered with her title. But, if this were even a case of election, she has made her choice by releasing the land, and resorting to the price of it. The payments to her, therefore, were properly allowed.